TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-18-00797-CV



                                         In re Clyde Nubine


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


                Relator Clyde Nubine filed a petition for writ of mandamus contending that the trial

court has not ruled on three matters in his underlying suit seeking judicial review of the Texas

Workforce Commission’s administrative decision. Nubine states that the court has not ruled on the

Commission’s plea to the jurisdiction, Nubine’s special exceptions to the Commission’s plea, and

Nubine’s motion for appointment of counsel.

                Mandamus may issue to compel a trial court to rule on a motion, but the relator must

provide a mandamus record establishing that he requested a ruling on the pending motion. See In re

Sarkissian, 243 S.W.3d 860, 861 (Tex. App.—Waco 2008, orig. proceeding) (noting that mandamus

record failed to establish that relator requested ruling or otherwise called motion to trial court’s

attention and that “mere filing of a motion with a trial court clerk does not equate to a request that

the trial court rule on the motion”); see also Tex. R. App. P. 52.7(a) (relator must file with petition

“a certified or sworn copy of every document that is material to the relator’s claim for relief and that

was filed in any underlying proceeding”).
              Accordingly, because Nubine failed to provide a sufficient mandamus record, his

petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).



                                             _________________________________________
                                             Gisela D. Triana, Justice

Before Justices Goodwin, Baker, and Triana

Filed: January 24, 2019




                                               2